Judgment, Su*485preme Court, Bronx County (Robert Cohen, J.), rendered September 20, 2000, convicting defendant, after a nonjury trial, of criminally negligent homicide, leaving the scene of an incident without reporting, driving without a license, driving the wrong way on a one-way street and reckless driving, and sentencing him to an aggregate term of 21/3 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. Evidence properly credited by the court clearly established defendant’s guilt of criminally negligent homicide (see People v Boutin, 75 NY2d 692 [1990]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Mazzarelli, Ellerin, Williams and Gonzalez, JJ.